Citation Nr: 1444537	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 28, 2002, for the award of service connection for a bipolar disorder and an anxiety disorder with a functional/psychogenic gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1993 to June 1995.  

In April 2009, the Board of Veterans' Appeals (Board) determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a gastrointestinal disorder and granted service connection for both an acquired psychiatric disorder and a gastrointestinal disorder.  

This matter came before the Board on appeal from a July 2009 RO decision which established service connection for a bipolar disorder and anxiety disorder with a functional/psychogenic gastrointestinal disorder; assigned a 100 percent schedular evaluation for those disabilities; and effectuated the award as of August 28, 2002.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran's bipolar disorder, anxiety disorder, and associated functional/psychogenic gastrointestinal disorder originated during active service.  

2.  In March 2001, the Veteran submitted a claim of entitlement to service connection for a gastrointestinal disorder.  The claim was received by the RO on March 15, 2001.  

3.  In June 2001, the RO denied service connection for a gastrointestinal disorder to include abdominal migraine syndrome.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 2001.  He did not subsequently submit a notice of disagreement (NOD) with the decision.  

4.  Additional evidence received within one year of notice of the June 2001 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gastrointestinal disorder to include abdominal migraine syndrome.  

5.  The June 2001 rating decision denying service connection for a gastrointestinal disorder to include an abdominal migraine syndrome is not final.  


CONCLUSION OF LAW

An effective date of March 15, 2001, for the award of service connection for a bipolar disorder and an anxiety disorder with a functional/psychogenic gastrointestinal disorder is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.326(a), 3.400 (2014).  


I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has issued several VCAA notices to the Veteran including an April 2001 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The April 2001 VCAA notice was issued to the Veteran prior to the July 2009 rating decision from which the instant appeal arises.  The issue was readjudicated in the November 2011 statement of the case.  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, as this appeal arises in part from the Veteran's disagreement with the initial effective date following the grant of service connection for a bipolar disorder and an anxiety disorder with a functional/psychogenic gastrointestinal disorder, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Earlier Effective Date

The Veteran asserts that the effective date for the award of service connection for a bipolar disorder and an anxiety disorder with a functional/psychogenic gastrointestinal disorder should be the date of VA's receipt of his initial claim for service connection for a gastrointestinal disorder in March 2001.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received within the appeal period or prior to an appellate decision, the effective date will be as though the prior rating decision had not been rendered.  Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received after the prior rating decision has become final, the effective date will be the date of receipt of claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

In March 2001, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) in which he sought service connection for abdominal migraine syndrome.  In June 2001, the RO denied service connection for abdominal migraine syndrome.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 2001.  The Veteran did not submit a NOD with the rating decision.  

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  See King v. Shinseki, 23 Vet. App. 464, 466-467 (2010) (finding that although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.)  

The evidence upon which the RO formulated its June 2001 rating decision may be briefly summarized.  The Veteran's service treatment records indicate that he was seen for gastrointestinal and psychiatric complaints.  A November 1993 treatment entry notes that the Veteran complained of vomiting.  An assessment of gastroenteritis was advanced.  An April 1995 mental status evaluation states that the Veteran "has had several extreme personal stressors that have caused him emotional upset and undermined his motivation" and could cause him to "develop a depression."  A March 2001 VA psychiatric evaluation states that the Veteran presented a history of anxiety symptoms and "numerous hospitalizations for cyclic gastritis."  The Veteran was diagnosed with a not otherwise specified anxiety disorder and "rule out agoraphobia without panic attacks."  A March 2001 VA gastroenterology evaluation notes that the Veteran was diagnosed with abdominal migraine syndrome.  

After the issuance of the June 2001 rating decision, additional documentation was submitted by the Veteran.  A June 2001 letter from the Veteran to his United States senator conveys that he had experienced progressive depression and "stomach problems" while in the military.  The Veteran's written statement was received by VA in June 2001.  A June 2001 physical evaluation from M. Blum, M.D., reports that the doctor advanced impressions of "recurrent episodes of abdominal pain with nausea and vomiting, severe anxiety, etiology undetermined" and "possible chronic abdominal migraine syndrome."  The evaluation was received by VA in December 2001.  

The Veteran's June 2001 written statement and Dr. Blum's June 2001 physical evaluation were received within the year following notice of the June 2001 rating determination.  They are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gastrointestinal disorder to include abdominal migraine syndrome.  The new and material documentation was not addressed by any adjudicatory action prior to the October 2002 rating action.  Therefore, the Board finds that the June 2001 rating decision is not final and the Veteran's March 2001 claim remained pending at the time of the April 2009 Board decision granting service connection.  38 C.F.R. § 3.156(b).  

In August 2002, the Veteran submitted a claim for an acquired psychiatric disorder.  The Veteran's claim was received on August 27, 2002.  

A February 2009 written statement from A. Ali, M.D. relates that the Veteran "most likely suffers from a bipolar disorder which initially manifested as depression while he was in service" and "his gastric symptoms are related to his psychiatric problems."  

In April 2009, the Board granted service connection for both an acquired psychiatric disorder and a gastrointestinal disorder.  In July 2009, the RO established service connection for a bipolar disorder and anxiety disorder with a functional/psychogenic gastrointestinal disorder; assigned a 100 percent schedular evaluation for those disabilities; and effectuated the award as of August 28, 2002.  

The Veteran's acquired psychiatric and gastrointestinal disabilities originated during active service.  The Veteran filed his initial claim for service connection for a gastrointestinal disorder in March 2001.  Given the intertwined nature of the Veteran's service-connected psychiatric and gastrointestinal disorders and the Veteran's contentions, the Board finds that the March 2001 service connection claim encompasses both disabilities.  That claim remained pending until the April 2009 Board decision.  Therefore, the appropriate effective date for the award of service connection for a bipolar disorder and an anxiety disorder with a functional/psychogenic gastrointestinal disorder is March 15, 2001, the date of receipt of the Veteran's March 2001 Veteran's Application for Compensation or Pension (VA Form 21-526).  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  This is the effective date sought by the Veteran on appeal.  

ORDER

An effective date of March 15, 2001, for the award of service connection for a bipolar disorder and an anxiety disorder with a functional/psychogenic gastrointestinal disorder is granted subject to regulations governing the award of monetary benefits.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


